



Exhibit 10.1
KEMET CORPORATION OMNIBUS INCENTIVE PLAN
KEMET Corporation (the “Company”), a Delaware corporation, hereby establishes
and adopts the following KEMET Corporation Omnibus Incentive Plan (the “Plan”).
1.
PURPOSE OF THE PLAN

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and materially increase stockholder value by: (i) strengthening
the Company’s capability to develop, maintain, and direct an outstanding
management and employee team; (ii) motivating superior performance by means of
long-term incentive compensation opportunities; (iii) encouraging and providing
for obtaining an ownership interest in the Company; (iv) attracting and
retaining outstanding executive, employee, director and consultant talent by
providing incentive compensation opportunities; and (v) enabling executives,
employees, directors and consultants to participate in the long-term growth and
financial success of the Company.
The Plan is an amendment and restatement of the KEMET Corporation 2014 Amendment
and Restatement of the KEMET Corporation 2011 Omnibus Equity Incentive Plan (the
“Original Plan”) and is effective on the date approved by the Company’s
stockholders and the terms of the Plan shall apply to all Awards granted on or
after the Plan’s effectiveness. For purposes of clarity, the terms of the
Original Plan shall continue to govern all awards granted under the Original
Plan.
2.
DEFINITIONS

2.1“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Other Share-Based Award, Performance Award
or any other right, interest or option relating to Shares or other property
(including cash) granted pursuant to the provisions of the Plan.
2.2“Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, whether in writing or through an
electronic medium.
2.3“Board” shall mean the board of directors of the Company.
2.4“Cash Performance Grant” shall mean any grant pursuant to Article 9 of a an
Award valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.
2.5“Cause” means the occurrence of one or more of the following events:
(a)
Conviction of a felony or any crime or offense lesser than a felony involving
the property of the Company or a Subsidiary; or

(b)
Conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; or






--------------------------------------------------------------------------------





(c)
Willful refusal to perform or substantial disregard of duties properly assigned,
as determined by the Company; or

(d)
Serious breach of duty to the Company or a Subsidiary or other act of fraud or
dishonesty with respect to the Company or a Subsidiary.



2.6“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
2.7“Committee” shall mean the Compensation Committee of the Board or such other
committee of directors as is designated by the Board, or a subcommittee thereof
formed by the Compensation Committee or such other committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom will be intended to be to the extent required by applicable law,
rule or regulation (a) a “Non-Employee Director” within the meaning of Rule
16b-3 of the Exchange Act, (b) an “outside director” within the meaning of
Section 162(m) of the Code, and (c) an “independent director” for purpose of the
rules of the principal U.S. national securities exchange on which the Shares are
traded, to the extent required by such rules. If for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 of the Exchange Act,
Section 162(m) of the Code or the rules of the principal U.S. national
securities exchange, such noncompliance shall not affect the validity of Awards,
grants, interpretations or other actions of the Committee.
2.8“Consultant” shall mean any consultant or advisor who is a natural person and
who provides services to the Company or any Subsidiary, so long as such person
(a) renders bona fide services that are not in connection with the offer and
sale of the Company’s securities in a capital‑raising transaction, (b) does not
directly or indirectly promote or maintain a market for the Company’s securities
and (c) can be covered as a consultant under the applicable rules of the
Securities and Exchange Commission for registration of shares on a Form S-8
registration statement.
2.9“Covered Employee” shall mean an employee of the Company or its Subsidiaries
who is a “covered employee” within the meaning of Section 162(m) of the Code.
2.10“Director” shall mean a non-employee member of the Board.
2.11“Dividend Equivalents” shall have the meaning set forth in Section 12.6.
2.12“Employee” shall mean any employee of the Company or any Subsidiary,
including contract employees, and any prospective employee conditioned upon, and
effective not earlier than, such person becoming an employee of the Company or
any Subsidiary.
2.13“Effective Date” shall mean the effective date of this KEMET Corporation
Omnibus Incentive Plan, which date is set forth in Section 13.13.
2.14“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------





2.15“Exempt Person” means (a) any employee benefit plan of the Company or a
trustee or other administrator or fiduciary holding securities under an employee
benefit plan of the Company or (b) Platinum Equity Capital Partners, L.P., a
Delaware limited partnership, and Platinum Equity Capital Partners II, L.P., a
Delaware limited partnership, and their affiliates.
2.16“Fair Market Value” shall mean, with respect to Shares as of any date, (a)
the closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on such date, or,
if there is no closing price on that date, then on the last preceding date on
which such a closing price was reported; (b) if the Shares are not listed on any
U.S. national securities exchange but are quoted in an inter-dealer quotation
system on a last sale basis, the final ask price of the Shares reported on the
inter-dealer quotation system for such date, or, if there is no such sale on
such date, then on the last preceding date on which a sale was reported; or (c)
if the Shares are neither listed on a U.S. national securities exchange nor
quoted on an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee to be the fair market value of the Shares as
determined by the Committee in its sole discretion taking into account the
requirements of Section 409A. The Fair Market Value of any property other than
Shares shall mean the market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee.
2.17“Incentive Stock Option” shall mean an Option which when granted is intended
to qualify as an incentive stock option for purposes of Section 422 of the Code.
2.18“Limitations” shall have the meaning set forth in Section 10.5.
2.19“Net Exercise” means a Participant’s ability to exercise an Option by
directing the Company to deduct from the Shares issuable upon exercise of his or
her Option a number of Shares having an aggregate Fair Market Value equal to the
sum of the aggregate exercise price therefor plus the amount of the
Participant’s minimum tax withholding (if any), whereupon the Company shall
issue to the Participant the net remaining number of Shares after such
deductions.
2.20“Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.
2.21“Other Share-Based Award” shall have the meaning set forth in Section 8.1.
2.22“Participant” shall mean an Employee, Director or Consultant who is selected
by the Committee to receive an Award under the Plan.
2.23“Payee” shall have the meaning set forth in Section 13.2.
2.24“Performance Award” shall mean any Award of Performance Shares or a Cash
Performance Grant granted pursuant to Article 9.





--------------------------------------------------------------------------------





2.25“Performance Period” shall mean the period established by the Committee
during which any performance goals specified by the Committee with respect to a
Performance Award are to be measured.
2.26“Performance Share” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant upon achievement of such performance goals as the Committee
shall establish.
2.27“Permitted Assignee” shall have the meaning set forth in Section 12.3.
2.28“Prior Plans” shall mean, collectively, the Company’s 2014 Amendment and
Restatement of the KEMET Corporation 2011 Omnibus Equity Incentive Plan (as in
effect before the Effective Date), the 2011 Omnibus Equity Incentive Plan, 1992
Key Employee Stock Option Plan, 1995 Key Employee Stock Option Plan and 2004
Long Term Incentive Plan.
2.29“Restricted Stock” shall mean any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
2.30“Restricted Stock Award” shall have the meaning set forth in Section 7.1.
2.31“Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant in Shares or cash (or in
combination thereof) as determined by the Committee in its sole discretion upon
the satisfaction of vesting restrictions as the Committee may establish, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
2.32“Restricted Stock Unit Award” shall have the meaning set forth in Section
7.1.
2.33“Shares” shall mean the shares of common stock of the Company, par value
$.01 per share.
2.34“Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.
2.35“Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.
2.36“Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.





--------------------------------------------------------------------------------





2.37“Vesting Period” shall mean the period of time specified by the Committee
during which vesting restrictions for an Award are applicable.
3.
SHARES SUBJECT TO THE PLAN

3.1Number of Shares.
(a)Subject to adjustment as provided in Section 12.2, the aggregate number of
Shares in respect of which Awards may be granted under the Plan as of the
Effective Date is: (i) the number of Shares available for grant as of
immediately prior to the Effective Date under the Original Plan, plus (ii)
4,800,000 (representing the number of new Shares being submitted for stockholder
approval at the Company’s 2017 annual meeting).
(b)Any (i) unexercised, unconverted or undistributed portion of any Award made
under this Plan or any award under the Prior Plans resulting from termination,
expiration or forfeiture of that Award or award, (ii) any Shares subject to any
Award made under this Plan or any award under the Prior Plans settled for cash
(in whole or in part) shall again be available for Award under this Section 3.1,
whether or not the Participant has received or been credited with benefits of
ownership (such as dividends, Dividend Equivalents or voting rights) during the
period in which the Participant’s ownership was restricted or otherwise not
vested, and (iii) solely with respect to Awards that are not Options or Stock
Appreciation Rights, any Shares delivered (either directly or by means of
attestation) in satisfaction of applicable tax withholding obligations (whether
in full or in part) or withheld by the Company in satisfaction of applicable tax
withholding obligations (whether in full or in part), shall be available for
reissuance under this Plan. Shares issued pursuant to Restricted Stock Awards
and subsequently reacquired by the Company due to termination, expiration or
forfeiture of the Award also shall be available for reissuance under this Plan.
Notwithstanding anything to the contrary contained herein, the following Shares
shall not be added to the Shares authorized for grant under paragraph (a) of
this Section: (i) Shares issued upon the exercise of an Award or the vesting of
an Award under this Plan or the Prior Plans, (ii) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option or an option granted under the Prior Plans, or to satisfy any tax
withholding obligation with respect to an Award that is an Option or Stock
Appreciation Right or an award granted under the Prior Plans to the extent that
such award would be considered an Option or Stock Appreciation Right if granted
under this Plan, and (iii) Shares subject to a Stock Appreciation Right or a
stock appreciation right granted under the Prior Plans that are not issued in
connection with its stock settlement on exercise thereof, and (iv) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options or options granted under the Prior Plans.
(c)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or the applicable Limitations applicable to a Participant under Section
10.5, nor shall Shares subject to a Substitute Award again be available for
Awards under the Plan to the extent of any forfeiture, expiration or cash
settlement as provided in paragraph (b) above. Additionally, in the event that a
company acquired by the Company or any Subsidiary, or with which the Company or
any Subsidiary combines, has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the





--------------------------------------------------------------------------------





exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan; provided that Awards using such available shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not Employees or Directors prior to such
acquisition or combination.
(d)Any Shares that again become available for grant pursuant to this Section
shall be added back as one (1) Share.
3.2Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise. No fractional shares shall be issued under the
Plan and the Committee shall determine the manner in which fractional share
value shall be treated.
3.3Special Limits on Available Shares. Notwithstanding any other provisions of
the Plan to the contrary, and subject to adjustment as provided in Section 12.2,
no Participant who is a Director may (a) be granted Options or Stock
Appreciation Rights during any fiscal year of the Company with respect to more
than 200,000 Shares for each type of award, (b) earn more than 100,000 Shares
with respect to Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Awards and/or Other Share-Based Awards in any fiscal year of the
Company, and (c) earn more than $300,000 in any fiscal year of the Company with
respect to any Award whose value is denominated in cash. In addition, Awards
intended to comply with the performance-based exception under Code Section
162(m) shall be subject to the Limitations specified in Section 10.5.
4.
ELIGIBILITY AND ADMINISTRATION

4.1Eligibility. Any Employee, Director or Consultant shall be eligible to be
selected as a Participant.
4.2Administration.
(a)The Plan shall be administered by the Committee. The Committee shall have
full power and authority, subject to the provisions of the Plan and subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to: (i) select the Employees,
Directors and Consultants to whom Awards may from time to time be granted
hereunder; (ii) determine the type or types of Awards to be granted to each
Participant hereunder; (iii) determine the number of Shares (or dollar value) to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) suspend the right
to exercise during any blackout period that





--------------------------------------------------------------------------------





is necessary or desirable to comply with requirements of the securities laws and
extend the period for exercise by an equal period of time; (ix) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (x) correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent that the Committee shall deem desirable to carry it
into effect; (xi) establish such rules and regulations and appoint such agents
as it shall deem appropriate for the proper administration of the Plan; (xii)
determine whether any Award, other than an Option or Stock Appreciation Right,
will have Dividend Equivalents; and (xiii) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.
(b)All expenses associated with the Plan shall be borne by the Company subject
to such allocation to its Subsidiaries and operating units as it deems
appropriate.
(c)Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings.
(d)To the extent not inconsistent with applicable law, including Section 162(m)
of the Code, or the rules and regulations of the principal U.S. national
securities exchange on which the Shares are traded), the Committee may delegate
(i) a committee of one or more directors of the Company any of the authority of
the Committee under the Plan, including the right to grant, cancel or suspend
Awards and (ii) to the extent permitted by law, one or more executive officers
or a committee of executive officers the right to grant and determine the terms
of Awards to Employees who are not directors or executive officers of the
Company and the authority to take action on behalf of the Committee pursuant to
the Plan to cancel or suspend Awards to Employees who are not directors or
executive officers of the Company.
(e)Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by that
person in connection with or resulting from any claim, action, suit or
proceeding to which that person may be a party or in which that person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by that person in settlement thereof,
with the Company’s approval, or paid by that person in satisfaction of any
judgment in any such action, suit or proceeding against that person, provided
that person shall give the Company an opportunity, at its own expense, to handle
and defend the same before that person undertakes to handle and defend it on
that person’s own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or By-laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.





--------------------------------------------------------------------------------





5.
OPTIONS

5.1Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.
5.2Award Agreements. All Options shall be evidenced by a written Award Agreement
in such form and containing such terms and conditions as the Committee shall
determine which are not inconsistent with the provisions of the Plan. The terms
and conditions of Options need not be the same with respect to each Participant.
Granting an Option pursuant to the Plan shall impose no obligation on the
recipient to exercise such Option. Any individual who is granted an Option
pursuant to this Article may hold more than one Option granted pursuant to the
Plan at the same time.
5.3Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Subsidiary, the option price per share shall be no
less than 110% of the Fair Market Value of one Share on the date of grant. Other
than pursuant to Section 12.2, the Committee shall not without the approval of
the Company’s stockholders (i) lower the option price per Share of an Option
after it is granted, (ii) cancel an Option in exchange for cash or another Award
(other than in connection with a Change in Control as defined in Section 11.3 or
a Substitute Award), or (iii) take any other action with respect to an Option
that would be treated as a repricing under the rules and regulations of the
principal U.S. national securities exchange on which the Shares are traded.
5.4Option Term; Minimum Vesting Period. The term of each Option shall be fixed
by the Committee in its sole discretion; provided that no Option shall be
exercisable after the expiration of ten (10) years from the date the Option is
granted, except in the event of death or disability; provided, however, that the
term of the Option shall not exceed five (5) years from the date the Option is
granted in the case of an Incentive Stock Option granted to a Participant who,
at the time of the grant, owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any Subsidiary. Options shall
have a Vesting Period of not less than one (1) year from date of grant, subject
in either case to accelerated vesting in the Committee’s discretion in the event
of the death, disability or retirement of the Participant or a Change in Control
(as defined in Section 11.3). The Committee may, in its sole discretion waive
the vesting restrictions and any other conditions set forth in any Award
Agreement under such terms and conditions as the Committee shall deem
appropriate, subject to the minimum Vesting Period requirements in the prior
sentence.
5.5Exercise of Options.
(a)Vested Options granted under the Plan shall be exercised by the Participant
or by a Permitted Assignee thereof (or by the Participant’s executors,
administrators, guardian or legal representative, as may be provided in an Award
Agreement) as to all or part of the Shares covered thereby, by giving notice of
exercise to the Company or its designated agent, specifying





--------------------------------------------------------------------------------





the number of Shares to be purchased. The notice of exercise shall be in such
form, made in such manner, and shall comply with such other requirements
consistent with the provisions of the Plan as the Committee may prescribe from
time to time
(b)Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) pursuant to a Net Exercise arrangement; provided, however,
that in such event, the Committee may exercise its discretion to limit the use
of a Net Exercise, (v) through any other method specified in an Award Agreement
(including same-day sales through a broker), or (vi) any combination of any of
the foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share.
5.6Incentive Stock Options. The Committee may grant Incentive Stock Options to
any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. The total number of Shares specified in Section 3.1(a)
are available for the grant of Incentive Stock Options under the Plan.
5.7Termination of Employment. In the event a Participant who is an Employee
ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or disability, each of the Participant’s
outstanding Options shall be exercisable by the Participant (or the
Participant’s legal representative or designated beneficiary), as provided under
the terms of the Award Agreement, at any time prior to an expiration date
established by the Committee at the time of grant or as otherwise determined by
the Committee (which may be the original expiration date of such Option or such
earlier time as the Committee may establish), but in no event after its
respective expiration date. If the Participant ceases to be employed for any
other reason, other than for Cause, all of the Participant’s then outstanding
Options that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of 30
days after the date of cessation, but in no event after the expiration date of
the Option: provided that the participant does not engage in Competition during
such 30-day period unless he or she receives written consent to do so from the
Board or the Committee. If the Participant ceases to be employed for Cause, and
with respect to all other Option that are not exercisable on the date of
cessation of employment for all reasons, all of the Participant’s Option not
exercisable shall terminate and be forfeited immediately, except as otherwise
determined by the Committee.
6.
STOCK APPRECIATION RIGHTS

6.1Grant and Exercise. The Committee may provide Stock Appreciation Rights (a)
in tandem with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in tandem with all or part
of any Award (other than an Option) granted





--------------------------------------------------------------------------------





under the Plan or at any subsequent time during the term of such Award, or (c)
without regard to any Option or other Award in each case upon such terms and
conditions as the Committee may establish in its sole discretion.
6.2Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:
(a)Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.
(b)The Committee shall determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right shall be made in cash, in whole Shares or
other property, or any combination thereof.
(c)The terms and conditions of Stock Appreciation Rights need not be the same
with respect to each recipient.
(d)The Committee may impose such other terms and conditions on the exercise of
any Stock Appreciation Right, as it shall deem appropriate. A Stock Appreciation
Right shall (i) have a grant price per Share of not less than the Fair Market
Value of one Share on the date of grant or, if applicable, on the date of grant
of an Option with respect to a Stock Appreciation Right granted in exchange for
or in tandem with, but subsequent to, the Option (subject to the requirements of
Section 409A of the Code) except in the case of Substitute Awards or in
connection with an adjustment provided in Section 12.2, and (ii) have a term not
greater than ten (10) years.
(e)Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right in exchange for cash or another Award (other than in connection with a
Change in Control as defined in Section 11.3 or a Substitute Award)), or (iii)
take any other action with respect to a Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded.
(f)Stock Appreciation Rights shall have a Vesting Period of not less than one
(1) year from date of grant, subject in either case to accelerated vesting in
the Committee’s discretion in the event of the death, disability or retirement
of the Participant or a Change in Control (as defined in Section 11.3). The
Committee may, in its sole discretion waive the vesting restrictions and any
other conditions set forth in any Award Agreement under such terms and
conditions as the Committee shall deem appropriate, subject to the minimum
Vesting Period requirements in the prior sentence, except as otherwise
determined by the Committee to be appropriate under the circumstances.
6.3Termination of Employment. In the event a Participant who is an Employee
ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or





--------------------------------------------------------------------------------





disability, each of the Participant’s outstanding Stock Appreciation Rights
shall be exercisable by the Participant (or the Participant’s legal
representative or designated beneficiary), as provided by the terms of the Award
Agreement, at any time prior to an expiration date established by the Committee
at the time of grant or as otherwise determined by the Committee (which may be
the original expiration date of such Stock Appreciation Right or such earlier
time as the Committee may establish), but in no event after its respective
expiration date. If the Participant ceases to be employed for any other reason,
other than for Cause, all of the Participant’s then outstanding Stock Appreciate
Rights that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of 30
days after the date of cessation, but in no event after the expiration date of
the Stock Appreciate Right: provided that the participant does not engage in
Competition during such 30-day period unless he or she receives written consent
to do so from the Board or the Committee. If the Participant ceases to be
employed for Cause, and with respect to all other Stock Appreciation Rights that
are not exercisable on the date of cessation of employment for all reasons, all
of the Participant’s Stock Appreciation Rights not exercisable shall terminate
and be forfeited immediately, except as otherwise determined by the Committee.
7.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1Grants. Awards of Restricted Stock and of Restricted Stock Units may be
issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.
7.2Award Agreements. The terms of any Restricted Stock Award or Restricted Stock
Unit Award granted under the Plan shall be set forth in an Award Agreement which
shall contain provisions determined by the Committee and not inconsistent with
the Plan. The terms of Restricted Stock Awards and Restricted Stock Unit Awards
need not be the same with respect to each Participant.
7.3Rights of Holders of Restricted Stock and Restricted Stock Units.
(a)Unless otherwise provided in the Award Agreement, beginning on the date of
grant of the Restricted Stock Award and subject to execution of the Award
Agreement, the Participant shall become a stockholder of the Company with
respect to all Shares subject to the Award Agreement and shall, subject to the
terms of Section 7.3(b) below, have all of the rights of a stockholder,
including the right to vote such Shares and the right to receive distributions
made with respect to such Shares. A Participant receiving a Restricted Stock
Unit Award shall have only those rights specifically provided for by the Award
Agreement, provided that in no event shall such a participant possess voting
rights with respect to such Award.
(b)Any Shares or any cash distributed as a dividend or otherwise with respect to
any Restricted Stock Award or the number of Shares covered by a Restricted Stock
Unit Award as to which the restrictions have not yet lapsed or that has not yet
vested (whether such vesting





--------------------------------------------------------------------------------





conditions are service-based or performance-based) shall be subject to the same
restrictions and/or vesting conditions as such Restricted Stock Award or
Restricted Stock Unit Award and shall be accumulated and shall be paid at the
time such restrictions lapse and/or vesting conditions are satisfied.
7.4Minimum Vesting Period. Restricted Stock Awards and Restricted Stock Unit
Awards shall have a Vesting Period of not less than one (1) year from date of
grant, subject to accelerated vesting in the Committee’s discretion in the event
of the death, disability or retirement of the Participant or a Change in Control
(as defined in Section 11.3). Notwithstanding the foregoing, the restrictions in
the preceding sentence shall not be applicable to grants of up to 10% of the
number of Shares available for Awards under Section 3.1(a) on the Effective Date
of the Plan. The Committee may, in its sole discretion waive the vesting
restrictions and any other conditions set forth in any Award Agreement under
such terms and conditions as the Committee shall deem appropriate, subject to
(i) the minimum Vesting Period requirements in the first sentence of this
Section 7.4 and (ii) the limitations imposed under Section 162(m) of the Code
and the regulations thereunder in the case of a Restricted Stock Award or
Restricted Stock Unit Award intended to comply with the performance-based
exception under Code Section 162(m).
7.5Termination of Employment
(a)Subject to Section 7.4, in the event a Participant who is an Employee ceases
to be employed with the consent of the Committee or upon the Participant’s death
or disability before the end of a Vesting Period subject only to continued
service with the Company or a Subsidiary, the number of shares subject to the
Restricted Stock Award or Restricted Stock Unit Award that shall vest shall be
determined by the Committee, but in no event, except as otherwise determined by
the Committee, less than a number equal to the product of (i) a fraction, the
numerator of which is the number of completed months elapsed after the date of
the Award to the Participant to the date of termination and the denominator of
which is the number of months in the Vesting Period, multiplied by (ii) the
number of Shares subject to the Award.
(b)Subject to Section 7.4, in the event a Participant who is an Employee ceases
to be employed with the consent of the Committee or upon the Participant’s death
or disability before the end of the Vesting Period and the Participant has
received an award subject to the achievement of performance objectives, the
Restricted Stock Award or Restricted Stock Unit Award shall, except as otherwise
determined by the Committee, vest upon the achievement of the performance
objectives with respect to such number of those shares subject to the Award as
shall be determined by the Committee, but in no event, except as otherwise
determined by the Committee, less than a number equal to the product of (i) a
fraction, the numerator of which is the number of completed months elapsed after
the date of Award to the Participant to the date of termination of the
Participant and the denominator of which is the number of months elapsed after
the date of the Award to the Participant to the date of achievement of the
Performance/Time Goal, multiplied by (ii) the number of shares of subject to the
Award
(c)In the event the Participant ceases to be employed for any other reason, all
shares subject to the Restricted Stock Award or Restricted Stock Unit Award
which are still unvested shall be forfeited.





--------------------------------------------------------------------------------





7.6Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.
8.
OTHER SHARE-BASED AWARDS

8.1Grants. Other Awards of Shares and other Awards that are valued in whole or
in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.
8.2Award Agreements. The terms of Other Share-Based Award granted under the Plan
shall be set forth in an Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. The terms of
such Awards need not be the same with respect to each Participant.
Notwithstanding the provisions of this Section, any property (other than cash)
distributed as a dividend or otherwise with respect to the number of Shares
covered by a Other Share-Based Award that vests based on achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Shares covered by a Other Share-Based Award with respect to
which such cash, Shares or other property has been distributed.
8.3Minimum Vesting Period. Other Share-Based Awards, except for Awards made
pursuant to Section 8.6, shall have a Vesting Period of not less than one (1)
year from date of grant, subject to accelerated vesting in the Committee’s
discretion in the event of the death, disability or retirement of the
Participant or a Change in Control (as defined in Section 11.3). Notwithstanding
the foregoing, the restrictions in the preceding sentence shall not be
applicable to grants of up to 10% of the number of Shares available for Awards
under Section 3.1(a) on the Effective Date of the Plan. The Committee may, in
its sole discretion waive the vesting restrictions and any other conditions set
forth in any Award Agreement under such terms and conditions as the Committee
shall deem appropriate, subject to (i) the minimum Vesting Period requirements
in the first sentence of this Section 8.3 and (ii) the limitations imposed under
Section 162(m) of the Code and the regulations thereunder in the case of an
Other Share-Based Award intended to comply with the performance-based exception
under Code Section 162(m).
8.4Termination of Employment
(a)Subject to Section 8.3, in the event a Participant who is an Employee ceases
to be employed with the consent of the Committee or upon the Participant’s death
or disability before the end of a Vesting Period subject only to continued
service with the Company or a Subsidiary, the number of shares subject to the
Other Share-Based Award that shall vest shall be determined by the Committee,
but in no event, except as otherwise determined by the Committee, less than a
number equal to the product of (i) a fraction, the numerator of which is the
number of completed months elapsed after the date of the Other Share-Based Award
to the Participant to the





--------------------------------------------------------------------------------





date of termination and the denominator of which is the number of months in the
Vesting Period, multiplied by (ii) the number of shares of subject to the Award.
(b)Subject to Section 8.3, in the event a Participant who is an Employee ceases
to be employed with the consent of the Committee or upon the Participant’s death
or disability before the end of the Vesting Period and the Participant has
received an award subject to the achievement of performance objectives, the
Other Share-Based Award shall, except as otherwise determined by the Committee,
vest upon the achievement of the performance objectives with respect to such
number of those shares subject to the Award as shall be determined by the
Committee, but in no event, except as otherwise determined by the Committee,
less than a number equal to the product of (i) a fraction, the numerator of
which is the number of completed months elapsed after the date of the Award to
the Participant to the date of termination of the Participant and the
denominator of which is the number of months elapsed after the date of the Award
to the Participant to the date of achievement of the Performance/Time Goal,
multiplied by (ii) the number of shares of subject to the Award
(c)In the event the Participant ceases to be employed for any other reason, all
shares subject to the Award which are still unvested shall be forfeited.
8.5Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, other property, or any combination thereof,
determined in the sole discretion of the Committee. Other Share-Based Awards may
be paid in a lump sum or in installments or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.
8.6Deferral of Director Fees. Directors shall, if determined by the Board,
receive Other Share-Based Awards in the form of deferred restricted stock units
in lieu of all or a portion of their annual retainer. In addition, if determined
by the Board, all of the Directors may elect to receive Other Share-Based Awards
in the form of deferred restricted stock units in lieu of all or a portion of
their annual and committee retainers and annual meeting fees, provided that such
election is made in accordance with the requirements of Section 409A of the
Code. The Committee shall, in its absolute discretion, establish such rules and
procedures as it deems appropriate for such elections and for the payment of the
deferred restricted stock units.
9.
PERFORMANCE AWARDS

9.1Grants. Performance Awards in the form of Performance Shares or Cash
Performance Grants, as determined by the Committee in its sole discretion, may
be granted hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2.
9.2Award Agreements. The terms of any Performance Award granted under the Plan
shall be set forth in an Award Agreement (or, if applicable, in a resolution
duly adopted by the Committee) which shall contain provisions determined by the
Committee and not inconsistent with





--------------------------------------------------------------------------------





the Plan, including whether such Awards shall have Dividend Equivalents. In the
event that any Performance Award is granted with rights to Dividend Equivalents,
any such Dividend Equivalents paid with respect to a Performance Award that is
subject to restrictions that have not lapsed or has not vested shall be
accumulated and shall be paid at the time such restrictions lapse and/or the
vesting conditions are satisfied. The terms of Performance Awards need not be
the same with respect to each Participant.
9.3Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award; provided, however,
that a Performance Period shall not be shorter than one year unless the
Performance Award is not payable in Shares. The amount of the Award to be
distributed shall be conclusively determined by the Committee. Notwithstanding
the foregoing, the restrictions in the preceding sentence shall not be
applicable to grants of up to 10% of the number of Shares available for Awards
under Section 3.1(a) on the Effective Date of the Plan.
9.4Payment. Except as provided in Article 11 or as may otherwise be provided in
an Award Agreement, Performance Awards will be distributed only after the end of
the relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.
10.
CODE SECTION 162(M) PROVISIONS

10.1Covered Employees. Notwithstanding any other provision of the Plan, if the
Committee determines at the time a Restricted Stock Award, a Restricted Stock
Unit Award, a Performance Award or an Other Share-Based Award is granted to a
Participant who is, or is likely to be, as of the end of the tax year in which
the Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that this Article 10 is applicable to
such Award.
10.2Performance Criteria. If the Committee determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 10, the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of one or any combination of the following:
revenue; net income (or loss) per share; pre-tax profits; net earnings (or
loss); net income (or loss); operating income or loss (before or after taxes);
cash flow; cash flow per share (before or after dividends); earnings or losses
(including earnings or losses before taxes, before interest and taxes, or before
interest, taxes, depreciation and amortization; total stockholder return
relative to assets; total stockholder return relative to peers; customer
satisfaction; customer growth; employee satisfaction; gross margin; revenue
growth; stock price; market share; sales; earnings (or loss) per share; return
on equity; cost reductions; economic value added; product revenue growth; pre-
or after-tax income or loss (before or after allocation of corporate overhead
and bonus); earnings or loss per share; net income or loss; return on assets or





--------------------------------------------------------------------------------





net assets; attainment of strategic and operational initiatives; appreciation in
and/or maintenance of the price of the Shares or any other publicly-traded
securities of the Company; gross profits; comparisons with various stock market
indices; return on capital (including return on total capital or return on
invested capital); cash flow return on investment; improvement in or attainment
of expense levels or working capital levels, including cash, inventory and
accounts receivable; operating margin; year-end cash; cash margin; debt
reduction; stockholders equity; operating efficiencies; market share; research
and development achievements; manufacturing achievements (including obtaining
particular yields from manufacturing runs and other measurable objectives
related to process development activities); strategic partnerships or
transactions (including in-licensing and out-licensing of intellectual property;
establishing relationships with commercial entities with respect to the
marketing, distribution and sale of the Company’s products (including with group
purchasing organizations, distributors and other vendors); supply chain
achievements (including establishing relationships with manufacturers or
suppliers of component materials and manufacturers of the Company’s products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements); financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital; financing and other capital raising
transactions (including sales of the Company’s equity or debt securities;
factoring transactions; sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions); and implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures; factoring transactions and recruiting and
maintaining personnel. Such performance goals also may be based solely by
reference to the Company’s performance or the performance of a Subsidiary,
division, business segment or business unit of the Company, or based upon the
relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies. The Committee may also
exclude charges related to an event or occurrence which the Committee determines
should appropriately be excluded, including (i) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(ii) an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management, or (iii) the
cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles. Such performance goals shall be set by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m) of the Code, and the regulations
thereunder.
10.3Adjustments. Notwithstanding any provision of the Plan (other than Article
11), with respect to any Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Share-Based Award that is subject to this Section 10,
the Committee may adjust downwards, but not upwards, the amount payable pursuant
to such Award, and the Committee may not waive the achievement of the applicable
performance goals except in the case of the death or disability of the
Participant or as otherwise determined by the Committee in special circumstances
and as allowed pursuant to Section 162(m) of the Code and the regulations
thereunder.
10.4Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards





--------------------------------------------------------------------------------





satisfy all requirements for “performance-based compensation” within the meaning
of Section 162(m) of the Code.
10.5Limitations on Grants to Individual Participants. Subject to adjustment as
provided in Section 12.2, no Participant may (i) be granted Options or Stock
Appreciation Rights during any fiscal year of the Company with respect to more
than 500,000 Shares for each type of award and (ii) earn more than 500,000
Shares with respect to Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Awards and/or Other Share-Based Awards in any fiscal year of the
Company for each type of award that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares (collectively, the “Limitations”). In addition to the foregoing, the
maximum dollar value that may be earned by any Participant for each 12 months in
a Performance Period with respect to Performance Awards that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in cash is $5,000,000. If an Award is cancelled, the cancelled Award
shall continue to be counted toward the applicable Limitation (or, if
denominated in cash, toward the dollar amount in the preceding sentence).
11.
CHANGE IN CONTROL PROVISIONS

11.1Impact on Certain Awards. Award Agreements may provide that in the event of
a Change in Control of the Company (as defined in Section 11.3): (i) Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
shall be cancelled and terminated without payment therefor if the Fair Market
Value of one Share as of the date of the Change in Control is equal to or less
than the per Share Option exercise price or Stock Appreciation Right grant
price, and (ii) all Performance Awards shall be considered to be earned and
payable (either in full or pro rata based on the portion of Performance Period
completed as of the date of the Change in Control), and any limitations or other
restrictions shall lapse and such Performance Awards shall be immediately
settled or distributed.
11.2Assumption or Substitution of Certain Awards.
(a)Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company in which the successor company assumes or substitutes for
an Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock
Unit Award or Other Share-Based Award (or in which the Company is the ultimate
parent corporation and continues the Award), if a Participant’s employment with
such successor company (or the Company) or a subsidiary thereof terminates
within 24 months following such Change in Control (or such other period set
forth in the Award Agreement, including prior thereto if applicable) and under
the circumstances specified in the Award Agreement: (i) Options and Stock
Appreciation Rights outstanding as of the date of such termination of employment
will immediately vest, become fully exercisable, and may thereafter be exercised
for 24 months (or the period of time set forth in the Award Agreement), (ii) the
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units outstanding as of the date of such termination of
employment shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested, and (iii) the restrictions, limitations and other conditions applicable
to any Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards





--------------------------------------------------------------------------------





or such other Awards shall become free of all restrictions, limitations and
conditions and become fully vested and transferable to the full extent of the
original grant. For the purposes of this Section 11.2, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive, for
each Share subject to the Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, for each Share subject thereto, will be solely common
stock of the successor company substantially equal in fair market value to the
per Share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding.
(b)Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award), then
immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.
(c)The Committee, in its discretion, may determine that, upon the occurrence of
a Change in Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.





--------------------------------------------------------------------------------





11.3Change in Control. For purposes of the Plan, unless otherwise provided in an
Award Agreement, Change in Control means the occurrence of any one of the
following events:
(a)if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or
(b)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or
(c)the consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation (A) which would
result in all or a portion of the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (B) by which the corporate existence of the Company is not
affected and following which the Company’s chief executive officer and directors
retain their positions with the Company (and constitute at least a majority of
the Board); or
(d)the consummation by the Company of a plan of complete liquidation of the
Company or the sale or disposition by the Company of all or substantially all
the Company’s assets, other than a sale to an Exempt Person.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of the
combined voting power of the voting securities of the Company as a result of the
acquisition of Company voting securities by the Company which reduces the number
of Company voting securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company voting securities that increases the percentage of
outstanding Company voting securities beneficially owned by such person, a
Change in Control of the Company shall then occur.
Notwithstanding the foregoing, with respect to any Award that is characterized
as “non-qualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of any payment in respect of such Award unless such event is
also a “change in ownership,” a “change in effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company with the
meaning of Section 409A of the Code.





--------------------------------------------------------------------------------





12.
GENERALLY APPLICABLE PROVISIONS

12.1Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded; provided that the Board may not amend the Plan in
any manner that would result in noncompliance with Rule 16b-3 of the Exchange
Act; and further provided that the Board may not, without the approval of the
Company’s stockholders, amend the Plan to (a) materially increase the number of
Shares that may be the subject of Awards under the Plan (except for adjustments
pursuant to Section 12.2), (b) expand the types of awards available under the
Plan, (c) materially expand the class of persons eligible to participate in the
Plan, (d) amend Section 5.3 or Section 6.2(e) to eliminate the requirements
relating to minimum exercise price, minimum grant price and stockholder
approval, (e) increase the maximum permissible term of any Option specified by
Section 5.4 or the maximum permissible term of a Stock Appreciation Right
specified by Section 6.2(d), or (f) increase the Limitations. The Board may not,
without the approval of the Company’s stockholders, cancel an Option or Stock
Appreciation Right in exchange for cash or take any action with respect to an
Option or Stock Appreciation Right that would be treated as a repricing under
the rules and regulations of the principal securities exchange on which the
Shares are traded, including a reduction of the exercise price of an Option or
the grant price of a Stock Appreciation Right or the exchange of an Option or
Stock Appreciation Right for cash or another Award. In addition, no amendments
to, or termination of, the Plan shall impair the rights of a Participant in any
material respect under any Award previously granted without such Participant’s
consent.
12.2Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Committee deems equitable or
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the Limitations, the maximum number of
Shares that may be issued pursuant to Incentive Stock Options and, in the
aggregate or to any Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.
12.3Transferability of Awards. Except as provided below, no Award and no Shares
that have not been issued or as to which any applicable restriction, performance
or deferral period has not lapsed, may be sold, assigned, transferred, pledged
or otherwise encumbered, other than by will or the laws of descent and
distribution, and such Award may be exercised during the life of the Participant
only by the Participant or the Participant’s guardian or legal representative.
To the extent and under such terms and conditions as determined by the
Committee, a Participant may assign or





--------------------------------------------------------------------------------





transfer an Award (each transferee thereof, a “Permitted Assignee”) to (i) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i), (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or shareholders or (iv) for charitable donations; provided
that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of the Plan and the Award Agreement relating to the transferred
Award and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.
12.4Termination of Employment or Services.
(a)The Committee shall determine and set forth in each Award Agreement whether
any Awards granted in such Award Agreement will continue to be exercisable,
continue to vest or be earned and the terms of such exercise, vesting or
earning, on and after the date that a Participant ceases to be employed by or to
provide services to the Company or any Subsidiary (including as a Director),
whether by reason of death, disability, voluntary or involuntary termination of
employment or services, or otherwise. The date of termination of a Participant’s
employment or services will be determined by the Committee, which determination
will be final.
(b)The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan with respect to any
suspension of employment or leave of absence from the Company or a Subsidiary
granted to a Participant. Without limiting the generality of the foregoing, the
Committee shall be entitled to determine (i) whether or not any such suspension
or leave of absence shall be treated as if the Participant ceased to be an
Employee and (ii) the impact, if any, of any such suspension or leave of absence
on Awards under the Plan. In the event a Participant transfers employment from
the Company to a Subsidiary or from a Subsidiary to the Company, such
Participant shall not be deemed to have ceased to be an Employee for purposes of
the Plan.
12.5Beneficiary Designation. Each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of the
Participant’s death before the Participant receives any or all of such benefit.
Each designation will revoke all prior designations by the same Participant,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Participant in writing with the Committee during the Participant’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.
12.6Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred
consistent with the requirements of Section 409A of the code. Subject to the
provisions of the Plan and any Award Agreement, the recipient of an Award other
than an Option or Stock Appreciation Right may, if so determined by the
Committee, be entitled to receive amounts equivalent to cash, stock or other





--------------------------------------------------------------------------------





property dividends on Shares (“Dividend Equivalents”) with respect to the number
of Shares covered by the Award, as determined by the Committee, in its sole
discretion. Any Dividend Equivalents may be deemed to have been reinvested in
additional Shares or otherwise reinvested and all Dividend Equivalents shall be
subject to the same vesting or performance conditions as the underlying Award
and shall be subject to restrictions and risk of forfeiture to the same extent
as the Award with respect to which such cash, stock or other property has been
distributed.
13.
MISCELLANEOUS

13.1Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.
13.2Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.
13.3Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director or Consultant at any
time for any reason. Except as specifically provided by the Committee, the
Company shall not be liable for the loss of existing or potential profit from an
Award granted in the event of termination of an





--------------------------------------------------------------------------------





employment or other relationship. No Employee, Director or Consultant shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Directors or Consultants under the Plan.
13.4Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.
13.5Conditions on Awards. In the event that the employment of a Participant
holding any unexercised Option or Stock Appreciation Right, any unearned
Performance Award, any unvested or unearned shares of Restricted Stock, any
unearned or unvested Restricted Stock Units or any unearned or unvested Other
Share-Based Awards shall terminate with the consent of the Committee or by
reason of retirement or disability, the rights of such Participant to any such
Award shall be subject to the conditions that until any such Option or Stock
Appreciation Right is exercised, or any such Performance Award, share of
Restricted Stock, Restricted Stock Units or Other Share-Based Award is vested or
earned, the Participant shall (a) not engage, either directly or indirectly, in
any manner or capacity as advisor, principal, agent, partner, officer, director,
employee, member of any association or otherwise, in any business or activity
which is at the time competitive with any business or activity conducted by the
Company (b) not personally, or in conjunction with others, solicit or recruit
current employees of the Company or its subsidiaries to leave employment; (c)
not in any way disparage the Company, its products and processes or any of its
employees or vendors or customers; (d) protect the confidential information of
the Company and its trade secrets; and (e) be available, unless the Participant
shall have died, at reasonable times for consultations (which shall not require
substantial time or effort) at the request of the Company’s management with
respect to phases of the business with which the Participant was actively
connected during the Participant’s employment, but such consultations shall not
(except in the case of a Participant whose active service was outside of the
United States) be required to be performed at any place or places outside of the
United States of America or during usual vacation periods or periods of illness
or other incapacity. In the event that any of the above conditions is not
fulfilled, the Participant shall forfeit all rights to any unexercised Option or
Stock Appreciation Right, Performance Award, shares of Restricted Stock,
Restricted Stock Units or Other Share-Based Awards held as on the date of the
breach of condition. In addition, any Participant may be required to repay the
Company an Award, if (i) the Participant is terminated by or otherwise leaves
employment with the Company within two years following the vesting date of the
Award and such termination of employment arises out, is due to, or is in any way
connected with any misconduct or violation of Company policy, or (ii) the
Participant becomes employed with a competitor within the two year period
following termination, or for any other reason considered by the Committee in
its sole discretion to be detrimental to the Company or its interests. Any
determination by the Board of Directors of the Company which shall act upon the
recommendation of the Chairman, that the Participant is, or has, engaged in such
activity or breached an obligation to the Company as aforesaid shall be
conclusive. In the event of a material inaccuracy in the Company’s statements of
earnings, gains or other criteria that reduces previously reported net income or
increases previously reported net loss, the Company shall have the right to take
appropriate action to recoup from a Participant any portion of any Award
received by a Participant the payment of which was tied to the achievement of
one or more specific





--------------------------------------------------------------------------------





earnings targets (e.g., revenue, expenses, operating income, net income, etc.),
with respect to the period for which such financial statements are materially
inaccurate, regardless of whether such Participant engaged in any misconduct or
was at fault or responsible in any way for causing the material inaccuracy, if,
as a result of such material inaccuracy, such Participant otherwise would not
have received payment in respect of such Award (or portion thereof). In the
event that the Company is entitled to, and seeks, recoupment under the previous
sentence, such Participant shall promptly reimburse the after-tax portion (after
taking into account all available deductions in respect of such reimbursement)
of such Award which the Company is entitled to recoup hereunder. In the event
that such Participant fails to make prompt reimbursement of any such Award which
the Company is entitled to recoup and as to which the Company seeks recoupment
hereunder, the Company shall have the right to (i) deduct the amount to be
reimbursed hereunder from the compensation or other payments due to the
Participant from the Company, or (ii) take any other appropriate action to
recoup such payments. The Company’s right of recoupment pursuant to the previous
sentence shall apply only if the demand for recoupment is made not later than
three (3) years following the payment of the applicable Award. These rights
shall be in addition to, and shall not limit, any other rights or remedies that
the Company may have under law or in equity, including, without limitation, (i)
any right that the Company may have under any other Company recoupment policy or
other agreement or arrangement with a Participant, or (ii) any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Securities Exchange Act of 1934, as
amended (as determined by the applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange Commission).
13.6Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
13.7Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.
13.8Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
13.9Severability. The provisions of the Plan shall be deemed severable. If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a





--------------------------------------------------------------------------------





court of competent jurisdiction or by reason of change in a law or regulation,
such provision shall (a) be deemed limited to the extent that such court of
competent jurisdiction deems it lawful, valid and/or enforceable and as so
limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.
13.10Construction. As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
13.11Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.
13.12Governing Law; Jurisdiction. The Plan and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the Code or
the laws of the United States, shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws, and construed
accordingly. Any suit, action or proceeding with respect to the Plan or any
Award Agreement, or any judgment entered by any court of competent jurisdiction
in respect of any thereof, shall be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, the Company and
each Participant shall irrevocably and unconditionally (a) submit in any
proceeding relating to the Plan or any Award Agreement, or for the recognition
and enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Delaware, the court of the
United States of America for the District of Delaware, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agree that all
claims in respect of any such Proceeding shall be heard and determined in such
Delaware State court or, to the extent permitted by law, in such federal court,
(b) consent that any such Proceeding may and shall be brought in such courts and
waives any objection that the Company and each Participant may now or thereafter
have to the venue or jurisdiction of any such Proceeding in any such court or
that such Proceeding was brought in an inconvenient court and agree not to plead
or claim the same, (c) waive all right to trial by jury in any Proceeding
(whether based on contract, tort or otherwise) arising out of or relating to the





--------------------------------------------------------------------------------





Plan or any Award Agreement, (d) agree that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party, in the case of a Participant, at the Participant’s address shown in
the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel, and (e) agree that
nothing in the Plan shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware.
13.13Effective Date of Plan; Termination of Plan. The Plan shall be effective on
June 13, 2017, subject to the approval of the Plan by the holders of the shares
entitled to vote at a duly constituted meeting of the stockholders of the
Company. The Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled and in such event each Award granted on or after the
Effective Date shall, notwithstanding any of the preceding provisions of the
Plan, be null and void and of no effect. Awards may be granted under the Plan at
any time and from time to time on or prior to the tenth anniversary of the
Effective Date of the Plan, on which date the Plan will expire except as to
Awards then outstanding under the Plan. Such outstanding Awards shall remain in
effect until they have been exercised or terminated, or have expired.
13.14Foreign Employees and Consultants. Awards may be granted to Participants
who are foreign nationals or employed or providing services outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Employees or Consultants providing services in the United States as
may, in the judgment of the Committee, be necessary or desirable in order to
recognize differences in local law or tax policy. The Committee also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Employees or
Consultants on assignments outside their home country.
13.15Compliance with Section 409A of the Code.
(a)This Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. To the extent that an Award or the
payment, settlement or deferral thereof is subject to Section 409A of the Code,
the Award shall be granted, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including regulations or other guidance
issued with respect thereto, except as otherwise determined by the Committee.
Any provision of this Plan that would cause the grant of an Award or the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code. Each Participant agrees
and acknowledges that neither the Company nor any of its affiliates makes any
representations with respect to the application of Section 409A of the Code to
any Award and, by the acceptance of an Award, the Participant agrees to accept
the potential application of Section 409A of the Code to the Award and the other
tax consequences of the issuance, vesting, ownership, modification, adjustment,
exercise and disposition of the Award. Each Participant agrees to hold harmless
and indemnify the Company from any adverse tax consequences to the Participant
with respect to an Award and from any action





--------------------------------------------------------------------------------





or inaction or omission of the Company pursuant to the Plan or otherwise that
may cause an Award to fail to comply with or become subject to Code Section
409A.
(b)To the extent that any payment or benefit is nonqualified deferred
compensation subject to Section 409A of the Code, a termination of employment
shall not be deemed to occur for purposes of any provision of this Plan or any
Award Agreement providing for the payment of any amounts upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code and, for purposes of any
provision of this Plan and any Award Agreement, references to “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If a Participant is deemed on the date of a separation from service (within the
meaning of Section 409A of the Code) to be a “specified employee” (within the
meaning of that term under Section 409A(a)(2)(B) of the Code and determined
using any identification methodology and procedure selected by the Company from
time to time, or, if none, the default methodology and procedure specified under
Section 409A of the Code), then with regard to any payment or the provision of
any benefit that is nonqualified deferred compensation (within the meaning of
Section 409A of the Code) and which is paid as a result of the Participant’s
“separation from service,” such payment or benefit shall not be made or provided
prior to the date which is the earlier of (i) the expiration of the six-month
period measured from the date of such “separation from service” of the
Participant, and (ii) the date of the Participant’s death (the “Delay Period”).
Upon the expiration of the Delay period, all payments and benefits delayed
pursuant to this clause (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Participant in a lump sum, and any remaining payments and
benefits due under this Plan or any Award Agreement shall be paid or provided in
accordance with the normal payment date or dates specified for them under the
Plan and applicable Award Agreements.
(c)For purposes of Section 409A of the Code, a Participant’s right to receive
any installment payments pursuant to this Plan or any Award Agreement shall be
treated as a right to a series of separate and distinct payments. Whenever a
payment under the Plan or any Award Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
(d)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect; and
(iii) such payments shall be made on or before the last day of the Participant’s
taxable year following the taxable year in which the expense is incurred.





--------------------------------------------------------------------------------





13.16Listing, Registration and Legal Compliance. Each Award shall be subject to
the requirement that if at any time the Committee shall determine, in its
discretion, that the listing, registration, or qualification of such Award, or
any Shares or other property subject thereto, upon any securities exchange or
under any foreign, federal or state securities or other law or regulation, or
the consent or approval of any governmental body or the taking of any other
action to comply with or otherwise with respect to any such law or regulation,
is necessary or desirable as a condition to or in connection with the granting
of such Award or the issue, delivery or purchase of Shares or other property
thereunder, no such Award may be exercised or paid in Shares or other property
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Committee. The holder of the Award will supply the Company
with such certificates, representations and information as the Company shall
request and shall otherwise cooperate with the Company in effecting or obtaining
such listing, registration, qualification, consent, approval or other action. In
the case of persons subject to Section 16 of the Exchange Act, the Committee may
at any time impose any limitations upon the exercise, delivery or payment of any
Award which, in the discretion of the Committee, are necessary or desirable in
order to comply with Section 16 and the rules and regulations thereunder. If the
Company, as part of an offering of securities or otherwise, finds it desirable
or necessary because of foreign, federal or state legal or regulatory
requirements to suspend the period during which Options or Stock Appreciation
Rights may be exercised, the Committee may, in its discretion and without the
holders’ consent, so suspend such period on not less than 5 days prior written
notice to the holders thereof.
13.17Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.



